 

Exhibit 10.1

 

[tex10-1logo.jpg]

 

June 9, 2016

 

David Callaway

 

Dear Dave,

 

Pending approval from the Board of Directors, we are pleased to extend to you an
offer of employment with TheStreet, Inc. (the “Company” or “TheStreet”) as
described below:

 

1.POSITION: You will serve in a full-time capacity at TheStreet with the title
of President & Chief Executive Officer, TheStreet, Inc. You will perform such
duties, functions and responsibilities as are generally incident to such
position, reporting to and subject to the direction of the Board of Directors.

 

2.TERM: You will commence employment on a mutually agreed upon date on or before
July 6, 2016 and your employment shall continue until terminated by either you
or the Company.

 

3.AT WILL STATUS: Your employment with TheStreet is “at will.” This means that
either you or TheStreet may terminate your employment at any time, with or
without notice, and with or without cause. Your status as an “at will” employee
cannot be changed or retracted, either orally or in writing, by any policy or
conduct, unless you receive a document expressly stating that your employment is
no longer at-will, which is signed both by you and the Company’s Chairman of the
Board.

 

4.COMPENSATION: We will compensate you as an exempt employee at the rate of
$20,833.34 semi-monthly, which is $500,000 on an annualized basis. Payments are
made on the 15th and last day of each month (or the preceding business day if
the regular payday falls on a weekend or holiday) and will be subject to
applicable withholding and taxes.

 

5.BONUS: In addition to your base salary, you are eligible to receive a bonus of
up to 50% of the base salary you receive during the calendar year (the “Annual
Bonus”), as determined by the Company in its sole discretion, which
determination may be based on both your individual performance and the
performance of the Company. Bonuses will be calculated, determined and paid out
on an annual basis. Any bonus amount determined by the Compensation Committee of
the Board of Directors of the Company (“Compensation Committee”) to be payable
shall be paid not later than 60 days following the end of the year, provided
that you must remain a full-time employee of the Company through the payment
date in order to receive the payment. For 2016, your Annual Bonus will be
guaranteed at a minimum of 50% of your potential bonus amount for the calendar
year provided that you must remain a full-time employee of the Company with no
notice by you of your intent to cease such employment through the payment date
in order to receive the payment.

 

14 Wall Street 15th Floor NY, NY 10005 T 212 321 5000 www.thestreet.com

 

 

 

  

6.BENEFITS: You will be eligible to participate in any employment benefits plans
provided by TheStreet, subject to the terms, conditions and eligibility
requirements of any relevant benefits plan documents. At present, these benefits
include, but are not limited to, group medical, dental and vision plans, 100%
company paid coverage under the Company's comprehensive Life Insurance,
Short-Term and Long-Term Disability Plans subject to applicable waiting periods
and four (4) weeks of paid vacation annually (prorated for any partial year).
You will also have the opportunity to participate in TheStreet’s 401(k) Savings
Plan which currently has an 8% employer match, Flexible Spending Account Plans
and Transit Benefits, subject to the terms, conditions and eligibility
requirements of such plans. TheStreet reserves the right to amend or terminate
any of its benefit programs at any time with or without notice in its sole
discretion.

 

7.EQUITY COMPENSATION: As soon as practicable following your start date, the
Company will grant you an option to purchase 1,000,000 shares of common stock of
the Company (the “Option”). The Option will vest and become exercisable at the
rate of 1/3 of the shares subject to the Option on the first anniversary of the
Start Date and 1/36 of the original Option grant in monthly increments over the
next 24 months thereafter on the anniversary of the grant date (or the last day
of the month, if necessary). The per share exercise price for the Option will be
the closing price of TheStreet common stock on the NASDAQ Stock Market on the
grant date. The Option will be a nonqualified and a non-plan grant intended to
constitute an “inducement award” within the meaning, and subject to the
requirements of, the corporate governance rules for the NASDAQ Stock Market.
Details regarding this grant, including any terms and conditions will be set
forth in a separate grant agreement (the “Notice of Grant”). In addition to the
Option, subject to Compensation Committee approval and your continued service,
you will be eligible for additional discretionary grants on July 1, 2017; July
1, 2018; and July 1, 2019 (the “Discretionary Grants”). The number of shares
subject to a Discretionary Grant, if approved by the Compensation Committee,
will be determined in the sole discretion of the Compensation Committee taking
into account the outstanding shares remaining in the 2007 Performance Incentive
Plan, your achievement against certain performance based targets and any other
factors that the Compensation Committee deems appropriate.

 

8.POLICIES: As an employee, you will be required to comply fully with the
provisions of the TheStreet’s Insider Trading Compliance Program, Code of
Business Conduct and Ethics, Compliance Manual and other compliance policies and
procedures relevant to your position with the Company (the “Employment
Materials”). Compliance is a condition of employment at TheStreet and you will
be required to sign forms confirming that you will abide by the requirements of
these policies and procedures. These materials, however, will not change your
at-will employment status and are merely meant to provide additional information
relating to your job. As a condition of employment, every individual must also
complete the Employment Eligibility Verification Form I-9 and provide
documentation that establishes their identity and eligibility for employment.
This offer is contingent upon the satisfactory completion of the background
verification process.

 

14 Wall Street 15th Floor NY, NY 10005 T 212 321 5000 www.thestreet.com

 

 

 

  

This letter and the Employment Materials contain all of the terms of your
employment with the TheStreet and supersede any prior understandings or
agreements, whether written or oral, between you and Company.  This letter
agreement may not be amended or modified except by an express written agreement
signed by you and TheStreet’s Vice President of Human Resources (except that no
amendment may change the at will nature of the employment unless in accordance
with Paragraph 3).  The terms of this letter and the resolution of any disputes
hereunder shall be governed by New York law, without reference to principles of
choice of law.

 

We hope that you find the foregoing terms acceptable. We are delighted to have
you join TheStreet and look forward to a mutually beneficial working
relationship. If you have any questions, please do not hesitate to contact me at
212-321-5997.

 

Sincerely,       Larry Kramer   Chairman & Interim Chief Executive Officer      
ACCEPTED AND AGREED           David Callaway  

 

14 Wall Street 15th Floor NY, NY 10005 T 212 321 5000 www.thestreet.com

 

 

 